Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2006

USA v. Gaskin
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4135




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Gaskin" (2006). 2006 Decisions. Paper 612.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/612


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 05-4135

                           UNITED STATES OF AMERICA

                                            v.

                                 JOE E. GASKIN, JR.,

                                            Appellant



                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              District Court No.: 04-CR-387
                    District Judge: The Honorable Sylvia H. Rambo


                                 Argued July 14, 2006

                   Before: SMITH, WEIS, and ROTH, Circuit Judges

                                (Filed: August 4, 2006)

Dennis E. Boyle (Argued)
1525 Cedar Cliff Drive
Camp Hill, PA 17011
                           Counsel for Appellant

Gordon A. D. Zubrod (Argued)
Office of United States Attorney
228 Walnut Street
P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
                            Counsel for Appellee
                                         OPINION


SMITH, Circuit Judge.

       Joe Gaskin appeals from his conviction for violating 18 U.S.C. § 2241(c) by

crossing state lines to engage in a sexual act with a minor under 12 years of age. He

asserts that the District Court erred in denying his motion to suppress statements that he

gave to law enforcement agents on two occasions. Gaskin contends that these statements

were involuntary because they were induced by the law enforcement agents’ promise that

he would not be arrested regardless of what he said. The District Court had jurisdiction

pursuant to 18 U.S.C. § 3231. We exercise appellate jurisdiction under 28 U.S.C. § 1291.

For the reasons set forth below, we will affirm.

       Our review of the District Court’s denial is subject to a mixed standard of review.

The District Court’s findings of fact are reviewed for clear error. United States v. Walton,

10 F.3d 1024, 1027 (3d Cir. 1993). The District Court’s determination that Gaskin’s

statements were made voluntarily is subject to plenary review. Arizona v. Fulminante,

499 U.S. 285, 287 (1991); Walton, 10 F.3d at 1027.

       Because Gaskin does not challenge the District Court’s findings, the facts set forth

below are drawn from the District Court’s opinion. Gaskin, an over-the-road truck driver,

traveled from Pennsylvania to Connecticut accompanied by a young girl and her brother.

The young girl wet the bed in the cab in which she and her brother were sleeping. At a


                                             2
truck stop in New Jersey, Gaskin sent the young boy into the truck stop to play video

games so he could take care of the soiled bed. In the boy’s absence, Gaskin unlawfully

touched the young girl, and after masturbating in her presence, ejaculated on her. The

young girl reported this conduct and Gaskin became the prime suspect in a criminal

investigation.

       Federal and local law enforcement agents met with Gaskin initially at his

employer’s place of business. They advised him of the reason for their visit, informed

him that he was free to leave, and explained that he did not have to speak with them.

Gaskin was also informed that he was not under arrest at that time and would not be

arrested that day regardless of what he said. During the interview, Gaskin admitted that

he had engaged in the above unlawful conduct. After making this admission, Gaskin

asked for assurances from the agents that he would not be arrested. Sutherland prepared a

written statement, which repeated the advice that the agents gave to Gaskin at the

beginning of the interview. The statement read: “Scott Sutherland, Jeff Goble, and Bob

Pace have advised me I am free to leave at any time. I will not be arrested at the

conclusion of our conversation today regardless of what was said.” The agents and

Gaskin signed the statement.

       Thereafter, Gaskin took two breaks, leaving the interview room unaccompanied.

Before terminating the interview, Gaskin informed the agents that his statements “could

send him to jail for 15 years.” In addition, Gaskin acknowledged that if he admitted to

engaging in sodomy, oral sex or vaginal intercourse with the young girl he could receive a

                                             3
life sentence in certain states. On the heels of that remark, Gaskin terminated the

interview. Consistent with their earlier advice, the agents told Gaskin that “if charges

were forthcoming, they would contact him at that time.” Gaskin thanked the agents for

their professionalism and kindness and asked to leave the interview unaccompanied. The

agents granted his request.

       A year later, during a second meeting at his home, Gaskin acknowledged his

earlier statements. Thereafter, an indictment was returned against him, charging him with

violating 18 U.S.C. § 2241(c).

       Gaskin moved to suppress both statements, contending that they occurred in a

custodial setting and that he had not been given his Miranda warnings. Additionally, he

asserted that these statements were induced by the agents’ promise not to arrest him. The

second statement, in Gaskin’s view, warranted suppression because it was “fruit of the

poisonous tree” of the first statement.

       The District Court denied the motion to suppress. It concluded that neither

statement was made in custody. It also rejected Gaskin’s contention that his admissions

during the interview at his place of employment were involuntary. As a result, the

District Court found no basis for suppression of the second statement uttered in his home.

       Thereafter, Gaskin entered a conditional nolo contendere plea, allowing him to

seek review of the denial of his suppression motion. On appeal, Gaskin challenges only

the District Court’s determination that his statements were voluntarily given.

       In Schneckloth v. Bustamonte, 412 U.S 218 (1973), the Supreme Court confirmed

                                             4
that the test for the admissibility of a confession is

       the test of voluntariness. Is the confession the product of an essentially free
       and unconstrained choice by its maker? If it is, if he has willed to confess,
       it may be used against him. If it is not, if his will has been overborne and
       his capacity for self-determination critically impaired, the use of his
       confession offends due process.

Id. at 225-226. The Supreme Court further instructed that the determination of whether a

defendant’s will has been overborne requires an assessment of the totality of the

circumstances. Id. at 226.

       In United States v. Walton, 10 F.3d 1024 (3d Cir. 1993), we considered the

voluntariness of a defendant’s confession to a law enforcement agent where the agent

referenced his long time friendship with the defendant and encouraged him to speak “off

the cuff.” There, we instructed that we “must examine the statement from [the

defendant’s] viewpoint” to determine “whether the defendant reasonably perceived the

alleged promise as he asserts” and whether defendant “actually believed that the agent in

question intended the promise as alleged.” Id. at 1029 (citations omitted). We instructed

that “the real issue is not whether a promise was made, but whether there was a causal

connection between [the] assurance and [the defendant’s] statement.” Id. at 1029.

       Here, the District Court appropriately applied this standard and we find no error in

its conclusion that in light of the all of the circumstances Gaskin’s statements were

voluntary. Gaskin argues that his confession during the October 2003 interview at his

employer’s place of business was involuntary because he was promised in writing that he

would not be arrested regardless of what he said. Gaskin ignores the fact that the written

                                               5
promise, which tracked the earlier advice of the agents, included a critical temporal

component. The promise indicated that Gaskin would “not be arrested at the end of our

conversation today.” We cannot embrace Gaskin’s interpretation, which completely

eliminates a qualification of the promise given by the agents.

       Gaskin asserts that he believed the promise meant that he would never be arrested,

and he cites his limited education and criminal experience to buttress his claim. We, like

the District Court, are not persuaded. Gaskin may have had only a general equivalency

diploma, but he had obviously educated himself on the criminal penalties facing child

molesters and knew that it was best to limit to some extent his revelations. We agree with

the District Court that Gaskin’s statements about the risk of any further admissions on his

part “strongly suggest that [he] knew he could be arrested at some point for what he told

the [agents]” and that he “did not actually believe the officers’ promise as he asserts.”

       Nor do we find the length of the interview, its location or the presence of three law

enforcement agents as coercive factors. The interview initially covered biographical

information and Gaskin generously informed the officers of two previous criminal

convictions for having sexual contact with children, his family history, including his three

marriages, and his employment history. After denying responsibility for the conduct that

the agents were investigating, Gaskin inculpated himself and sought the agents’ written

assurance that he would not be arrested that day. He then took two breaks before

terminating the interview. These facts demonstrate that Gaskin controlled the course of

much of this interview. That the interview was neither overbearing nor coercive is

                                              6
reflected by the fact that Gaskin thanked the agents for their professionalism at its

conclusion and that his request to leave on his own was granted.

         In sum, we conclude that Gaskin’s first interview at his employer’s place of

business was voluntary. Because the first interview was not constitutionally infirm, it did

not taint the second interview in Gaskin’s home. Accordingly, the District Court’s denial

of the motion to suppress was not error. We will affirm the judgment of the District

Court.




                                              7